Exhibit 10(ii)

Riz Chand

Employment Arrangement

Since June 6, 2005, Energy Future Holdings Corp. (the “Company”) has employed
Riz Chand as Senior Vice President, Human Resources on an at-will basis. The
Company pays Mr. Chand an annual salary of $400,000, and Mr. Chand is eligible
to participate in all compensation and benefits of the Company in which
similarly situated executives are eligible to participate, which currently
include the EFH Corp. Executive Annual Incentive Plan, the EFH Corp. 2005
Omnibus Incentive Plan, the EFH Corp. Salary Deferral Plan, the EFH Executive
Financial Advisement Program, the Executive Physical Examination Program, the
EFH Retirement Plan, the EFH Second Supplemental Retirement Plan, the EFH Corp.
Executive Change in Control Policy and the EFH Corp. 2005 Executive Severance
Plan. Additionally, if Mr. Chand remains through June 30, 2008, he is eligible
to receive a $500,000 stay bonus, with a potential performance modifier of plus
or minus twenty percent based on certain objectives. Should Mr. Chand agree to
remain for a longer period, he has agreed to roll that stay bonus plus an
additional $500,000 (for a total of $1,000,000) into an equity investment in the
Company.